

115 HR 2191 IH: SEAT Act of 2017
U.S. House of Representatives
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2191IN THE HOUSE OF REPRESENTATIVESApril 27, 2017Mr. Dunn (for himself, Mr. Gonzalez of Texas, Mr. Buchanan, and Mr. Neal) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to revise certain regulations relating to aircraft
			 boarding, and for other purposes.
	
 1.Short titleThis Act may be cited as the Secure Equity in Airline Transportation Act of 2017 or the SEAT Act of 2017. 2.Aircraft boardingNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall issue a final rule to revise part 250 of title 14, Code of Federal Regulations, to prohibit an air carrier from denying air transportation to a passenger on an oversold aircraft that the passenger has physically boarded based on the status of the passenger with respect to the priority rules and criteria of the carrier for determining which passengers holding confirmed reserved space shall be denied boarding in the event that an insufficient number of volunteers come forward.
		